Citation Nr: 1205622	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, on a direct basis, and as secondary to a service-connected disability.  


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to July 1994.  In addition, he had approximately four and a half months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The notice of these decisions was provided by the RO in Atlanta, Georgia.  [Due to the location of the Veteran's residence at that time, jurisdiction of his appeal remained with the Atlanta RO.  Due to a subsequent change in the location of the Veteran's residence, however, jurisdiction of his appeal has been transferred to the RO in St. Petersburg, Florida.]

In July 2009, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in Atlanta, Georgia.  A transcript of the hearing is associated with the claims file.  

In October 2009, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension had been received and reopened the Veteran's claim.  Then, the Board remanded the issue of entitlement to service connection for hypertension for additional evidentiary development and due process considerations.  First, the Board requested that the RO provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate the claim for service connection for hypertension, as secondary to the service-connected asthma.  Second, the Board instructed the RO to obtain all the Veteran's outpatient clinical records from the VA Medical Center (VAMC) in Pensacola, Florida since February 2005.  Third, the Board asked the RO to obtain a release form for private treatment records from Dr. Delarosa since 1991 and to request these records upon obtaining the release form.  Fourth, the Board requested that the RO schedule the Veteran for a VA examination to determine the nature, extent and etiology of his hypertension. 

In a February 2010 letter, the RO informed the Veteran as to the evidence necessary to substantiate a claim seeking secondary service connection.  In a May 2010 letter, the Veteran indicated that he contacted Dr. Delarosa's office and was informed that they do not maintain records on their patients for longer than eight years.  He requested that the RO proceed with his appeal without these records.  The Veteran's updated VA treatment records were obtained and associated with his claims file, and he was scheduled for a VA examination for his claims on appeal in May 2010.  This examination was completed, and copies of the May 2010 VA examination report and June 2010 addendum were associated with the Veteran's claims file.  

Unfortunately, the medical opinions obtained on remand were found to be inadequate.  Therefore, in March 2011, the Board remanded the Veteran's claim to the RO so an adequate medical opinion could be obtained.  Unfortunately, the additional medical opinion obtained on remand was also inadequate.  Thus, in October 2011, the Board remanded the Veteran's claim to the RO again for another VA medical opinion.  The Board specifically requested that the VA examiner answer the following questions: 1) whether the Veteran has ever taken or been prescribed with medication containing corticosteroids; AND 2) the likelihood that the Veteran's hypertension was caused or aggravated by his service-connected asthma, including any medication containing corticosteroids that he has taken for treatment of his asthmatic attacks. 

The Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for another VA examination, and the examination was completed in November 2011.  A copy of the VA examination report has been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the December 2011 Supplemental Statement of the case (SSOC).  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has hypertension that was aggravated beyond its natural progression by his service-connected asthma.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his hypertension is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for hypertension, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the present appeal, the Veteran contends that his hypertension arose during his years of active service and/or was caused and/or aggravated by his service-connected asthma.  Specifically, the Veteran maintains that he began experiencing problems with his blood pressure after his first asthma attack.  See July 2009 hearing transcript (T.), p. 3.  He contends that he developed hypertension as a result of the various medications that he was prescribed, and took, for his asthma.  See Id.  

The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2011).  

At the December 1984 enlistment examination, the Veteran was shown to have a blood pressure reading of 130/68.  He denied any history of high or low blood pressure in his medical history report and was found qualified for enlistment.  Chronological records of medical care during the Veteran's years of active service, reflect variable yet elevated blood pressure readings of 162/86 (August 1986), 152/72 (October 1986), 148/100 (December 1986), 150/92 (April 1989), 156/98 (August 1989), 170/80 (January 1990), and 162/84 (July 1993).  

The Veteran's service treatment records also reflect that he was seen at various military healthcare facilities on numerous occasions, and prescribed with an assortment of medication, to include Albuterol, Theodur, Prednisone, Beclovent and Solu-cortef, for treatment of his asthmatic condition.  At the August 1991 periodic examination, the clinical evaluation of the Veteran's heart was shown to be normal, and the treatment provider did not discuss the Veteran's elevated blood pressure findings in the Summary of Defects  and Diagnoses section. 

The Veteran's post-service treatment records reflect continual care and treatment for his elevated blood pressure as well his asthmatic condition.  During his August 1994 VA examination, the examiner reviewed the Veteran's medical history and noted that the Veteran had a positive history for asthma, and that he had been hospitalized a number of times for his asthmatic flare ups.  The Veteran described symptoms of chest tightness, shortness of breath and wheezing, and reported that his blood pressure rises during his asthma flare ups.  Upon evaluating the Veteran, the examiner observed no present symptoms of an asthma flare up and noted that the Veteran was currently taking Beclovent, Metopril, Proventil and Theodur for his asthma.  The Veteran's blood pressure readings upon examination were shown to be 148/88 (sitting), 142/80 (recumbent), 142/80 (standing), 150/94 (sitting after exercise), and 150/92 (two minutes after exercise).  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with bronchial asthma as well as a history of elevated blood pressure during asthma attacks.  However, there was no clinical diagnosis of hypertension.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent disability rating for hypertension is warranted when the diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The post-service treatment records dated within one year of the Veteran's separation from active service do not reflect that his diastolic pressure is predominantly 100 or more, or that his systolic pressure is predominantly 160 or more, nor do the records reflect that the Veteran has a history of diastolic pressure of predominantly 100 or more and has required continuous medication for control of his blood pressure.  Indeed, the records do not reflect a diagnosis of hypertension until several years after service.  As such, the Veteran's hypertension was not shown to have manifested to a degree of 10 percent or more within one year from his separation from service.  

The Veteran was seen by his private physician, G.R., M.D. in December 2003, at which time he underwent a Stress Thallium test, the results of which revealed a blood pressure response of 262/82.  Based on these medical findings, Dr. R. diagnosed the Veteran with hypertension.  See December 2003 private medical report issued by, G.R., M.D.  

VA treatment records dated from December 2006 to November 2009 reflect the Veteran's fluctuating blood pressure readings throughout the years.  Indeed, the Veteran's blood pressure was shown to be 152/91 during a December 2006 treatment visit, yet his blood pressure findings between March 2007 through December 2007 were described as "excellent" and "WNL (within normal limits)."  In April 2008, the Veteran presented at the VAMC with complaints of an on-going asthmatic flare up that had persisted for two to three weeks.  Upon physical examination, the Veteran's blood pressure reading was shown to be 163/98, and the physician noted that the Veteran had been prescribed with Prednisone and Albuterol several weeks prior, and that he was also using a Proventil spray.  According to the physician, there was an elevation in the Veteran's hypertension "due to steroids."  During the November 2009 VA treatment visit, the Veteran's blood pressure reading was shown to be 142/87, and the treatment provider questioned whether the Veteran's hypertension was "at goal" and determined that his (the Veteran's) blood pressure should continue to be monitored.  These records also reflect that the Veteran was prescribed with Flunisolide, Albuterol and Mometasone at different times for management of his asthma. 

Pursuant to the October 2009 Remand, the Veteran was scheduled for a VA examination in May 2010, during which the examiner reviewed the Veteran's claims file and conducted an interview and physical examination of the Veteran.  The examiner took note of the Veteran's elevated blood pressure readings in service, and indicated that some of these readings were associated with his asthmatic attacks, while others were not.  The examiner also listed the current medication that the Veteran was taking, which included several inhalers that he used for breathing purposes.  Based on his review of the record and examination of the Veteran, the examiner diagnosed the Veteran with hypertension and opined that the Veteran's hypertension did not have its clinical onset until after service.  The examiner explained that solitary and transient elevations in blood pressure are not useful in diagnosing essential or chronic hypertension.  In a June 2010 addendum, the examiner concluded that the Veteran's hypertension is less likely as not caused by, the result of, or aggravated by his time in service, and that his hypertension was not caused, or aggravated, by his service-connected asthma.  

The Veteran submitted a statement with his January 2011 Supplemental Statement of the Case (SSOC) Notice response, in which he contends that his periods of elevated blood pressure always coincided with his asthma attacks, and that during these episodes he was prescribed steroid pills, as well as a steroid inhaler, to help control his asthma.  He claims that this medication contains corticosteroids in it.  Along with this statement, the Veteran also submitted internet medical articles which relate the usage of certain medications containing corticosteroids to the development or worsening of hypertension.  According to one article, certain types of corticosteroids, to include Prednisone, Cortisone, and Methylprednisolone, can cause hypertension by constricting the blood vessels.  See http://www.everydayhealth.com.  According to another internet article, if certain systemic corticosteroids are used for a long period time, more serious side effects such as high blood pressure can occur.  See http://health-tools.health.msn.com/copd/using-systemic-corticosteroids-to-manage-your-asthma.  

The medical evidence of record reflects that the Veteran has taken and been prescribed with an assortment of medication for treatment of his asthma.  The August 1994 VA examination report shows that the Veteran was using Beclovent, Metropril, Proventil and Theodur for treatment of his respiratory condition, and the May 2010 VA examination reports shows the Veteran was prescribed with a Combivent inhaler as well as an Asthmanex inhaler to help with his breathing difficulties.  The record also reflects that the Veteran was prescribed with Prednisone on several occasions.  A Chronological Record of Medical Care, issued during the Veteran's period of service and dated in August 1989, reveals the Veteran's blood pressure reading to be 156/98.  During this treatment visit, the treatment provider described the Veteran's asthma as "not well controlled" and prescribed him with Prednisone for a duration of five days.  A July 1993 Chronological Record of Medical Care reflects that the Veteran presented at the military primary care clinic for follow up care for his asthma.  In the report, it was noted that he had been treated with one-dose of Prednisone the previous weekend for an exacerbated episode of his asthma.  During an April 2008 VA treatment visit, the treatment provider noted that the Veteran was on Depo-Medrol and Prednisone and further stated that there was an elevation of the Veteran's hypertension "due to steroids."  

Pursuant to the March 2011 Board Remand, the Veteran was afforded another VA examination in April 2011, wherein the examiner (a physician's assistant) noted that the Veteran was currently taking the medication Valsartan for his hypertension, and that his blood pressure readings upon examination were shown to be 135/94, 126/80, and 122/80.  She further noted that the Veteran was currently on Asmanex and Albuterol for his asthma, and had experienced eight asthma attacks in the past five years, two of which were considered severe.  Based on her review of the record and evaluation of the Veteran, the examiner diagnosed the Veteran with essential hypertension and opined that this condition was neither caused by, the result of, nor worsened beyond its natural progression, due to his years in service.  She reasoned that there was no medical evidence reflecting treatment for, or a diagnosis of, hypertension in service.  The examiner further determined that the preponderance of medical evidence and literature review did not support the association of hypertension with asthma and therefore one is not causal to the other.  According to the examiner, the Veteran's hypertension "is less likely as not caused by, the result of, or aggravated by his SC [service-connected] asthma or his time is service."  

In October 2011, the Board determined that the April 2011 examination report was not adequate with respect to whether the Veteran's hypertension was secondary to his service-connected asthma, and remanded the claim for further evidentiary development.  Pursuant to this Remand, the Veteran was scheduled for another VA examination in November 2011.  During this examination, the examiner reviewed the Veteran's claims file in detail and noted that he was currently taking Asmanex and a Pro Air inhaler for management of his asthma.  Upon physical examination, the Veteran's blood pressure readings were shown to be 147/90, 134/84 and 147/86.  The examiner reviewed the Veteran's medical history in detail and specifically listed the dates in which the Veteran was seen/treated for an asthma flare-up, the type of medication he was on, and what his blood pressure findings were on those dates.  

Based on her review of the claims file and evaluation of the Veteran, the examiner diagnosed the Veteran with hypertension and determined that it is less likely than not that the Veteran's hypertension was caused by his service-connected asthma.  According to the examiner, the service treatment records document "intermittent and short term use of steroids" during episodes of asthma exacerbation since August 1989 and "only around [five times] between 1989 to 1993."  The examiner further noted no instances of steroid use between 1993 to 2008 and described the Veteran's blood pressure as stable despite the use of Mometasone (asthma medication containing steroids) between December 2008 to June 2010.  

However, the examiner went on to state that the Veteran's hypertension was at least as likely as not aggravated beyond its natural progression by his service-connected asthma.  The examiner specifically referenced particular episodes during the Veteran's service and since his separation when the Veteran was treated with Prednisone or Solu-Cortef.  The examiner also referenced a medical literature article which read that "[g]lucocorticoid therapy can raise the blood pressure in both normotensive and hypertensive subjects."  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for hypertension.  The Veteran has described a history of high blood pressure problems during and since his years in active service.  The Board does acknowledge that the Veteran is competent to report his experiences and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The objective medical evidence of record reflects the Veteran's elevated blood pressure readings during and since active service - especially during episodes of asthmatic flare-ups when he was prescribed with certain medication.  The Veteran has also displayed continuity of symptomatology since his separation from service, and his post-service treatment records document his complaints of, as well as treatment he received for high blood pressure, hypertension and asthma.  The Board acknowledges the May 2010, June 2010 and April 2011 VA medical opinions which do not relate the Veteran's hypertension to service, but notes that these medical opinions were found to be inadequate with respect to whether the Veteran's hypertension was secondary to his service-connected asthma.  While the November 2011 VA examiner clearly states that the Veteran's hypertension was not caused by his service-connected asthma, to include the medication he was prescribed for this condition, she (the examiner) indicates that the Veteran's hypertension was aggravated, beyond its natural progression, by his service-connected asthma and references specific periods in the Veteran's medical history which reflect his high blood pressure findings simultaneous to his use of specific asthma medication.  The examiner also explained that "[g]lucocorticoid therapy can raise the blood pressure in both normotensive and hypertensive subjects" but added that "[i]n patients receiving low doses of glucocorticoids (eg, 10 mg/day of prednisone), significant hypertension may be better explained by age and initial blood pressure than by the glucocorticoids themselves."

While it is unclear as to whether the Veteran's current medication contains low doses of glucocorticoids, the record does show that the Veteran was prescribed with Prednisone on several occasions during service and since his separation service.  Indeed, the August 1989 Chronological Record of Medical Care reflects that the Veteran was prescribed with 20 milligrams of Prednisone.  Furthermore, the April 2008 VA treatment report reflects that the Veteran was finishing off a prescription of Prednisone, and the treatment provider noted that the Veteran's steroid medication led to an elevation in his hypertension.  

The Board notes that secondary service connection requires (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, the evidence of record reflects a current diagnosis of hypertension and the Veteran has been service connected for his asthma.  Therefore elements one and two of Wallin have been met.  The Board finds that the November 2011 VA examination report, coupled with the April 2008 VA treatment report as well as the internet medical articles, provide a sufficient nexus relating the Veteran's hypertension to his service-connected asthma.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  
Thus, in light of the medical evidence provided, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's hypertension is secondary to his service-connected asthma.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for hypertension.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hypertension is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


